Citation Nr: 1645997	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an increased rating for depression, currently rated noncompensable on an aggravation basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the October 2008 rating decision, the RO denied a rating in excess of 20 percent rating for DDD of the thoracolumbar spine and entitlement to a TDIU. 

In August 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

One of the issues certified for appellate review is entitlement to an increased rating for depression, currently rated noncompensable.  For the reasons indicated in the remand section below, a decision on this claim is being deferred until the Veteran's motion alleging CUE in the RO's August 2010 rating decision is addressed by the agency of original jurisdiction (AOJ) in the first instance.  The latter matter is referred to the AOJ for appropriate action for the reasons indicated in the remand section below.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased rating for depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The evidence is at least evenly balanced as to whether symptoms of the Veteran's lumbar spine disability more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined in the applicable regulation.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for DDD of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the increased rating claim, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the March 2009 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations in August 2008, April 2009, and April 2013 as to the severity of his thoracolumbar spine disability.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the thoracolumbar spine disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the August 2016 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran has been awarded a 20 percent rating for his DDD of the thoracolumbar spine, under Diagnostic Code 5243.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015). 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran filed his claim for an increased rating for his service-connected back disability in October 2007.

During an August 2008 VA examination, the Veteran reported back pain, weakness, severe flare-ups, and leg numbness.  He indicated that bed rest alleviates his pain.  He denied any assistance devices, back surgeries, injections, or incapacitating episodes.  As to functional loss, he stated that he is unable to partake in physical activities that require him to bend his back; however, he indicated that he is able to do activities such as gardening and driving.  He stated that he is unable to find employment due to back pain.  He has worked as a kitchen assistant; he was unable to maintain his employment due to his back pain and leg weakness.  He stated that he is still able to maintain his temporary employment as a community college and that he volunteers at a Veteran's Service Organization. 

Upon physical examination, the ranges of motion were recorded as flexion to 30 degrees with pain and extension to 10 degrees pain.  Left lateral flexion was to 15 degrees, right lateral flexion was to 18 degrees, left lateral rotation was to 40 degrees, and right lateral rotation was to 42 degrees.  After repetitive use, there was no change in the ranges of motion.  The examiner indicated that after repetitive use, there was pain, fatigue, and mild weakness.  There was no muscle spasm to palpation.  The Veteran was unable to complete the straight leg test without complaints of low back pain.  The examiner diagnosed thoracolumbosacral spine strain with DDD and DJD with chronic pain and intermittent leg numbness in the lumbar dermatoes affecting the strength of the thighs.  

The August 2008 examiner opined that it is at least as likely as not that the Veteran is "experiencing significant difficulty obtaining and/or maintaining gainful employment related to his service-connected lumbosacral strain and radiculopathy to the left and right lower extremities."

VA treatment reports from February 2008 through December 2009 noted that the Veteran was treated for complaints of back pain.

In April 2009, the Veteran was afforded a VA spine examination.  He reported low back pain with burning radiculopathy to the lower extremities.  He rated his low back pain on a scale one through 10 was a 3; however, he stated that his pain can reach to a 9 or a 10.  He stated that his low back pain last for three minutes up to an hour.  He described severe, weekly flare-ups that last one to two days that are precipitating by walking, standing, bending, and twisting.  Alleviating factors are sitting, slow movements, and medication.  He denied back surgeries, injections, or incapacitating episodes.  

The Veteran reported that he is unemployed.  Prior to his unemployment, he worked part-time as a college custodian; he was unable to continue his employment due to pain and difficulty bending over.  As to functional loss, he stated that he is unable to perform more than 15 minutes of physical activities that involve moving his back, such as shoving snow and washing dishes.  He is able to walk a block and drive for an hour until his legs become weak.  He denied any assistance devices.  

Upon physical examination, the ranges of motion were recorded as flexion to 40 degrees with pain and extension to 12 degrees pain.  Left lateral flexion was to 15 degrees with pain, right lateral flexion was to 20 degrees, left lateral rotation was to 22 degrees, and right lateral rotation was to 28 degrees, all ranges of motion with pain.  After repetitive use, the ranges of motion were recorded as flexion to 35 degrees with pain and the remaining ranges of motion reflected no change.  The examiner found that all cranial nerves were grossly intact.  Deep tendon reflexes of the lower extremities were normal.  There was stiff gait and palpable right paraspinous muscle spasms.  The examiner was unable to determine an additional functional loss without resorting to mere speculation.  The examiner diagnosed lumbosacral spine degenerative joint disease (DJD) and degenerative disc disease (DDD) with chronic pain and range of motion.  

In April 2009 and January 2010, the Veteran and others reported that he experiences back pain, weakness, and cannot walk for prolong periods of time.
The Veteran was afforded a VA examination in April 2013.  He reported low back pain and numbness with burning in both of his legs.  He reported weakness in his legs and that he requires a cane for distances more than one fourth a mile.  He reported low back flare-ups occurring three times a year lasting for three days.  He indicated that when a flare up occurs, he has increased back pain and that his back locks up and that he is unable to walk.  The Veteran stated that he has been unemployed since 2008.  He indicated that he currently is taking online business classes and volunteers at the Veteran's center one day a week. 

Upon physical examination, the ranges of motion were recorded as flexion to 70 degrees with pain and extension to 20 degrees pain.  Left lateral flexion was to 30 degrees with pain, right lateral flexion was to 20 degrees with pain, left lateral rotation was to 30 degrees, and right lateral rotation was to 25 degrees.  After repetitive use, there was no change in the ranges of motion.  The examiner indicated that the Veteran did not have additional limitation in the range of motion of the back following repetitive-use testing.  There was functional loss and functional impairment of the back, in terms of less movement than normal, pain on movement, interference with sitting, standing, and or weight bearing, and antalgic gait.  There was paraspinous muscle tenderness.  There was no evidence of guarding or muscle spasms of the back, muscle atrophy, or intervertebral disc syndrome, or incapacitating episodes.  All muscle strength testing was normal.  All sensory examinations were normal except there was decreased sensation to light to touch in the right and left foot and toes.  Straight leg test was positive.  The examiner diagnosed degenerative joint and disc disease of the lumbosacral spine with bilateral lower extremity radiculopathy.  The examiner opined that the Veteran's back disability impacts his ability to work, as his lifting, standing, and walking is limited. 

The Board finds that the Veteran's symptoms of the DDD of the thoracolumbar spine most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Here, the evidence reflects low back pain, severe flare-ups, weakness, limitation of motion, and tenderness.  Importantly, forward flexion of the thoracolumbar spine was limited to 30 degrees with pain.  During the April 2013 VA examination, the examiner indicated that the Veteran had functional loss and functional impairment of the thoracolumbar spine in terms of less movement than normal, pain on movement, interference with sitting, standing, and or weight bearing, and antalgic gait.  Given that forward flexion of the thoracolumbar spine was limited to 30 degrees, there was less motion than normal, severe flare-ups, weakness, and tenderness, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's thoracolumbar spine disability more nearly approximated the 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Finally, in order to warrant an evaluation in excess of 40 percent for the Veteran's thoracolumbar spine disability the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Here, neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.

To this end, the Board acknowledges that the Veteran has reported that bed rest relives his pain.  However, pursuant to Diagnosis Code 5243, a physician must require bed rest.  The Board finds that there is no evidence showing that a physician required bed rest for a duration of six weeks.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

The Board has also considered whether an increased rating is warranted due to neurological manifestations of the Veteran's thoracolumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Throughout the appeal period, the Veteran has complained of weakness and numbness in his lower extremities.  Furthermore, the April 2013 VA examiner diagnosed bilateral lower extremity radiculopathy.  To this end, service connection is in effect for radiculopathy of the right and right lower extremities, separately effective January 13, 2003.  The VA examination reports and VA treatment records are absent any other neurologic abnormalities or findings related to the service-connected thoracolumbar spine disability.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities, such as bowel or bladder impairment.  Therefore, a separate neurological disability rating is not warranted.

For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's DDD of the thoracolumbar spine.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  Specifically, his symptoms of pain and its consequences including limitation of motion of the back are contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing).  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun, 22 Vet. App. at 115.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

ORDER

Entitlement to a 40 percent rating, but no higher, for DDD of the thoracolumbar spine is granted, to the laws and regulations controlling the award of monetary benefits.

REMAND

Entitlement to service connection for depression was granted in August 2010 secondary to service connected lumbar spine disability on an aggravation basis.  A noncompensable rating was assigned because the RO found that the depression was considered 70 percent disabling and is now considered 70 percent disabling.  During the Board hearing, the Veteran's representative indicated that his primary argument was that the depression should have been service connected on a direct incurrence basis, thus warranting a higher rating, i.e., the 70 percent rating that has been found to represent the current severity of this disorder.  However, the issue of the basis for the initial grant of service connection is not before the Board and has not been addressed by the AOJ.  This matter appears to the Board to be a motion alleging CUE in the August 2010 rating decision granting service connection for depression on a secondary basis.  Such a motion must be addressed by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (an assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter).  The Board has therefore referred that matter for appropriate AOJ action in the Introduction section above.

Because the issue of entitlement to an increased rating for depression would be impacted by a decision on whether there was CUE in the August 2010 rating decision granting service connection for depression on a secondary basis, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board will therefore defer consideration of the claim for an increased rating for depression until a decision has been rendered on the motion alleging CUE in the August 2010 rating decision.

In addition, a TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for DDD of the thoracolumbar spine (rated 40 percent disabling herein); radiculopathy of the right lower extremity (rated 10 percent disabling); radiculopathy of the left lower extremity (rated 10 percent disabling); tinnitus (rated 10 percent disabling); left thumb injury with healed scar (rated 10 percent disabling); depression (rated noncompensable rating); and hearing loss (rated noncompensable).  His combined disability rating is 60 percent.  He does not appear to meet the criteria for a TDIU on a schedular basis.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, the Board finds that such consideration is warranted.

A May 2008 VA form 21- 8940 (Veteran's Application for increased compensation based on unemployability), the April 2013 VA examination report, the Veteran's statements, VA treatment records, and Social Security Administration (SSA) records reveal that the Veteran has a high school education with one year of college.  He has been receiving SSA disability benefits since 1999, due to his back and radiculopathy of the lower extremities.  He has been unemployed since 2008.  Prior to his unemployment, the Veteran was employed at a grocery store, farm, and construction factory.  Most recently, he was employed as a dishwasher at a restaurant and a college custodian.  Currently, he is taking online business classes and volunteers at a veteran's center once a week.  See, e.g, VA examination report dated April 2013.  

The Veteran has reported that when he was lasted employed in 2008 as a dishwasher and a custodial, he was unable to keep up with the demands of his employment, due to his back disability.  See VA examination report dated August 2008.  To this end, in an April 2008 statement, he Veteran's previous employer confirmed the Veteran's statements as the Veteran's previous employer stated that Veteran was unable to his continue his employment due to his back disability.  Notably, during the August 2016 Board hearing, the Veteran has asserted that he has been unable to maintain employment due to his limited employment history and one year of college education. 

VA treatment records dated from 2008 through 2009; VA examination reports dated in August 2008, April 2009, and April 2013; and the Veteran's 2009 statement documents the Veteran's complaints of depression, lack of sleep due to back pain, inability to pick up heavy items, and partake in physical activities that require him to move his back, such as prolonged walking, sitting, bending, and twisting.  Furthermore, the medical evidence indicates that that the Veteran exhibits depressed mood, flatten affect, disturbance of motivation and mood, with occupational and social impairment due to mild or transient symptoms due to his service-connected depression.  As indicated above, the August 2008 VA examiner found that the Veteran is "experiencing significant difficulty obtaining and/or maintaining gainful employment related to his service-connected lumbosacral strain and radiculopathy to the left and right lower extremities. "  The examiner reasoned that the Veteran's low back pain and continued treatment thereof has materially contributed to his inability to maintain employment.  Also, the April 2013 VA examiner opined that the Veteran's back disability impacts his ability to work, as his lifting, standing, and walking are limited.

In sum, the evidence indicates that the Veteran has a high school education with one year of college and that he has a limited history of physical employment.  Furthermore, the medical evidence and Veteran's statements reveal that his service-connected back disability limits his ability to perform physical activities.  Remand for referral to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b) is therefore warranted.

Accordingly, the claims for entitlement to an increased rating for depression and to a TDIU are REMANDED for the following action:

1.  After addressing the Veteran's motion alleging CUE in the August 2010 rating decision granting service connection for depression on an aggravation basis (a matter being referred to the AOJ by the Board in this decision), readjudicate the claim for an increased rating for depression.

2.  If the Veteran continues to not meet the standard for TDIU in 38 C.F.R. § 4.16(a), refer the issue of entitlement to a TDIU to the Director of Compensation under 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


